Citation Nr: 1241462	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mr. Christopher Loiacono, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois where the RO reopened the claim and denied it on the merits.

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).

The Veteran requested a video hearing with the Board on his June 2010 substantive appeal form.

Thereafter, the RO scheduled the Veteran for a hearing in August 2011, sending notice to his street address in July 2011.  The Veteran did not show up for this hearing. 

It is unclear, however, whether the Veteran ever received notice of the hearing or otherwise knew about the hearing date.  The Veteran's listed address includes a street address and a P.O. Box.  The July 2011 hearing notice form was not mailed to his P.O. Box.

The Veteran again indicated a desire for a video hearing before the Board in an August 2011 re-filed substantive appeal form, again noting both a street address and a P.O. Box address.  Also significant, in April 2012, the Board was given notice that the Veteran changed representatives.  

It is entirely unclear whether the Veteran ever received notice of the August 2011 video hearing.  In light of the confusion of his address and the change in representative, the RO is to schedule the Veteran for a new video hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing before the Board for the issue enumerated above, sending notice to his listed P.O. Box address as well as to his new representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

